REVERSE and RENDER in part; AFFIRMED in part; and Opinion Filed
November 16, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01031-CV

          NFVT MOTORS, LLC D/B/A CREST NISSAN, Appellant
                               V.
                JUPITER CHEVROLET, L.P., Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-06342-2019

                         MEMORANDUM OPINION
                   Before Justices Reichek, Goldstein, and Smith
                            Opinion by Justice Reichek
      NFVT Motors, LLC d/b/a Crest Nissan appeals the trial court’s summary

judgment in favor of Jupiter Chevrolet. In three issues, Crest Nissan contends the

trial court erred in awarding Jupiter Chevrolet its attorney’s fees and costs and in

concluding the noncompetition provision in the employment agreement at issue was

overbroad. Because we conclude the award of attorney’s fees to Jupiter Chevrolet

was not authorized, we reverse that portion of the trial court’s judgment and render

judgment that Jupiter Chevrolet take nothing on its claim for fees and costs. We

affirm the judgment in all other respects.
                                    Background

      On August 18, 2015, Dee Anne Chase signed an employment agreement with

Crest Nissan in connection with her position as controller of the Crest Nissan car

dealership. The employment agreement was “by and between NVFT Motors, LLC,

dba Crest Nissan, a Delaware limited liability company (the ‘Company’) and Dee

Anne Chase (‘Employee’)” and included a non-competition provision. Pursuant to

the non-competition provision, Chase agreed not to be connected with any business

or entity that competed with Crest Nissan within a fifty mile radius of the

dealership’s premises for a term of one year following the termination of her

employment with Crest Nissan. In the event Chase breached the provision, the

contract stated “the parties agree . . . the Dealership shall be entitled to pursue all

rights and remedies available at law or in equity.” An attorney’s fees provision in

the contract stated,

                    If any action at law or in equity is necessary to enforce or
             interpret the terms of this Agreement, the prevailing party shall
             be entitled to reasonable attorney’s fees and costs in addition to
             any other relief to which they may be entitled.

      In 2019, Chase resigned her position with Crest Nissan and began working for

Jupiter Chevrolet, a car dealership located approximately seventeen miles from Crest

Nissan. Crest Nissan filed this suit asserting a claim against Jupiter Chevrolet for

tortious interference and a claim against Chase for breach of contact.

      Both Jupiter Chevrolet and Chase filed motions for traditional summary

judgment. Jupiter Chevrolet’s motion asserted three grounds: (1) the covenant not
                                      –2–
to compete in Chase’s employment agreement was not enforceable due to a lack of

consideration; (2) the agreement’s geographic and temporal restrictions on

competition were unreasonable and overbroad; and (3) Crest Nissan could not show

damages. Chase’s motion was substantively similar. Following a hearing, the trial

court orally granted the motions and stated it was “going to reform the contract” to

reflect a restricted territory of only fifteen miles from Crest Nissan’s dealership and

a six-month non-competition period.

      Jupiter Chevrolet then filed an application for attorney’s fees based on the fee

provision in Chase’s employment agreement.             Crest Nissan objected to the

application, arguing that Jupiter Chevrolet was not a party to the agreement and,

alternatively, the fee provision was preempted by the Texas Covenants Not to

Compete Act. Jupiter Chevrolet responded that the term “prevailing party” in the

fee provision was not limited to the parties that signed the contract. With respect to

the Covenants Not to Compete Act, Jupiter Chevrolet argued the provision was not

preempted, and Crest Nissan had either waived its right to argue the fee provision

was unenforceable or was estopped from doing so based on its pleadings seeking to

recover its fees and costs under the same provision.

      The trial court’s final judgment stated that the motions for summary judgment

filed by Jupiter Chevrolet and Chase were granted, but did not reform the

employment agreement or make any reference to the grounds for summary judgment

asserted in the motions. The judgment additionally granted Jupiter Chevrolet’s

                                         –3–
application for attorney’s fees and awarded the company $66,189.45 in fees,

$2,798.85 in costs, and additional appellate attorney’s fees conditional upon success

on appeal. Crest Nissan brought this appeal.

                                       Analysis

I. Attorney’s Fees

      In its second issue, Crest Nissan contends the trial court erred in awarding

Jupiter Chevrolet its attorney’s fees and costs pursuant to the fee provision in the

employment agreement because Jupiter Chevrolet was not a party to the contract.

Jupiter Chevrolet responds that the term “prevailing party” in the fee provision is

broad enough to encompass all prevailing parties in the litigation.

      “In Texas, attorney’s fees may not be recovered from an opposing party unless

such recovery is provided for by statute or by a contract between the parties.”

Travelers Indem. Co. v. Mayfield, 923 S.W.2d 590, 593 (Tex. 1996). In determining

whether a third party may enforce a contract provision, the intent of the contracting

parties is controlling. Corpus Christi Bank & Trust v. Smith, 525 S.W.2d 501, 503

(Tex. 1975).     We begin with the presumption that parties contract only for

themselves, and a contract will not be construed as having been made for the benefit

of a third party unless it clearly appears that this was the contracting parties’ intent.

Id. at 503–04.

        Jupiter Chevrolet argues it may recover its fees under the fee provision

because the agreement does not define the term “party” and Jupiter Chevrolet was a

                                          –4–
“prevailing party” in the litigation under the ordinary meaning of that phrase. We

disagree with Jupiter Chevrolet’s contention that the agreement does not identify the

parties in a manner that is definitional. The first sentence of the contract states that

the employment agreement is “by and between” Crest Nissan and Chase. This is

followed immediately by the contract’s “recitals” which state “in consideration of

the mutual covenants and other good and valuable consideration, the receipt and

legal sufficiency of which are hereby acknowledged, the parties hereto agree as

follows.” The contract goes on to repeatedly refer to Crest Nissan and Chase as “the

parties.” For example, the “Notices” provision states that “[a]ll notices and other

communications required or permitted under this Agreement must be in writing and

must be delivered to the respective parties at the following addresses.”           The

provision then identifies the “respective parties” as Crest Nissan and Chase. We

conclude the plain meaning of the contract read as a whole defines the terms “party”

and “parties” as being Crest Nissan and/or Chase. See Lesieur v. Fryar, 325 S.W.3d

242, 252 (Tex. App.—San Antonio 2010, pet. denied) (identification of parties to

contract definitional rather than merely descriptive); see also Williamson v. Guynes,

No. 10-03-00047-CV, 2005 WL 675512, at *1 (Tex. App.—Waco 2005, no pet.)

(mem. op.).

      More importantly, we conclude there is nothing in the contract to suggest that

Crest Nissan and Chase intended the attorney’s fees provision to benefit persons or

entities other than themselves. The purpose of the agreement, as stated in the

                                          –5–
recitals, was the creation of an employment relationship and the exchange of mutual

covenants and consideration. There is nothing that would show Crest Nissan and

Chase intended to obligate themselves to pay fees and costs to others who, because

they were not parties to the contract, would not be similarly obligated. Arlington

Home, Inc. v. Peak Envtl. Consultants, Inc., 361 S.W.3d 773, 783 (Tex. App.—

Houston [14th Dist.] 2012, pet. denied). Absent evidence the fee provision was

intended to benefit third parties, we conclude the term “party” in the phrase

“prevailing party” must be read consistently with the use of the term “party” in the

remainder of the contract to refer only to Crest Nissan or Chase.1 Because the

employment agreement does not provide Jupiter Chevrolet with a basis to recover

its attorney’s fees and costs, and it asserted no other basis for such recovery, we

conclude the trial court erred in awarding Jupiter Chevrolet its fees and costs. We

resolve Crest Nissan’s second issue in its favor. Due to our resolution of this issue,

it is unnecessary for us to address Crest Nissan’s first issue regarding preemption.




    1
       Jupiter Chevrolet relies on Sierra Assoc. Grp., Inc. v. Hardeman, No. 03-08-00324-CV, 2009 WL
416465 (Tex. App.—Austin 2009, no pet.) (mem. op.) to support its argument that the term “prevailing
party” should not be limited to only parties to the contract. In Hardeman, the court construed a contract
promulgated through an agency rulemaking process. Id. at *9. In doing so, the court stated it was deferring
to the agency’s interpretation of the contract’s fee provision as benefitting nonparties because the
interpretation was neither “plainly erroneous nor inconsistent with the plain language of the rule.” Id. at
*10. To the extent the court’s analysis of the contract’s use of the term “party” could be read to apply to
the issue before us, we decline to follow it. See Arlington Home, 361 S.W.3d at 783 (concluding Hardeman
not persuasive).
                                                   –6–
II. Summary Judgment

      In its third issue, Crest Nissan contends the trial court erred in concluding the

employment agreement’s non-competition provision was overbroad and in

reforming the provision’s geographic and temporal restrictions.            As Jupiter

Chevrolet notes, it asserted three grounds for summary judgment. In addition to

contending the employment agreement’s covenant no to compete was overbroad, it

argued the covenant was not supported by consideration and Crest Nissan could not

show damages. The trial court’s final judgment in this case states only that the

motions for summary judgment are granted. It does not specify a ground or grounds

on which the judgment is based and it does not reform the employment agreement.

When a trial court does not specify the basis for its summary judgment ruling, the

appellant must challenge every ground asserted in the motion. Star-Telegram, Inc.

v. Doe, 915 S.W.2d 471, 473 (Tex. 1995). If the appellant fails to challenge each

possible ground, we must uphold the judgment on the unchallenged grounds.

Malooly Bros., Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970).

      Crest Nissan contends it was not required to challenge the alternative grounds

for summary judgment asserted by Jupiter Chevrolet because the trial court made its

reasons for granting the judgment clear in both its oral ruling at the summary

judgment hearing and in a docket notation discussing reformation of the covenant

not to compete. Longstanding case law requires this Court to look only to the trial

court’s formal summary judgment order to determine the court’s specific grounds,

                                         –7–
if any, for its ruling. See Gonzales v. Thorndale Coop. Gin & Grain Co., 578 S.W.3d

655, 657 (Tex. App.—Houston [14th Dist.] 2019, no pet.). We may not consult the

reporter’s record of the summary judgment hearing to determine if the judgment is

limited to certain grounds. FieldTurf USA, Inc. v. Pleasant Grove Indep. Sch. Dist.,

642 S.W.3d 829, 838 n. 9 (Tex. 2022). Nor can we look to docket entries that

ordinarily do not form part of the record that may be considered on appeal. Artuso

v. Town of Trophy Club, No. 02-20-00377-CV, 2021 WL 1919634, at *3–4 (Tex.

App.—Fort Worth 2021, no pet.) (mem. op.). The trial court’s formal summary

judgment in this case does not specify the basis upon which it was granted. Crest

Nissan was required, therefore, to challenge all the grounds asserted by Jupiter

Chevrolet in its motion. Because Crest Nissan failed to do so, we must affirm the

summary judgment on the unchallenged grounds without reaching the merits. See

Malooly, 461 S.W.2d at 121. We resolve Crest Nissan’s third issue against it.

      We reverse the portion of the trial court’s judgment awarding Jupiter

Chevrolet its attorney’s fees and costs. We affirm the judgment in all other respects.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE
211031F.P05




                                         –8–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

NFVT MOTORS, LLC D/B/A                         On Appeal from the 429th Judicial
CREST NISSAN, Appellant                        District Court, Collin County, Texas
                                               Trial Court Cause No. 429-06342-
No. 05-21-01031-CV           V.                2019.
                                               Opinion delivered by Justice
JUPITER CHEVROLET, L.P.,                       Reichek. Justices Goldstein and
Appellee                                       Smith participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED AND RENDERED in part. We
REVERSE that portion of the trial court's judgment awarding JUPITER
CHEVROLET, L.P. its attorney's fees and costs and RENDER judgment that
JUPITER CHEVROLET, L.P. take nothing by its claim for attorney's fees and
costs. In all other respects, the trial court's judgment is AFFIRMED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 16th day of November 2022.




                                         –9–